Order entered June 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00767-CR

                              EX PARTE PATRICK LENARD

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62409-V

                                           ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order holding

his bond insufficient and committing appellant to jail. This is an accelerated appeal under Texas

Rule of Appellate Procedure 31.

       We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN

DAYS of the date of this order. The clerk’s record shall contain a copy of the trial court’s

certification of appellant’s right to appeal. Because this is an accelerated appeal, no extensions

will be granted absent extraordinary circumstances.

       We ORDER Sharon Hazelwood, official court reporter for Criminal District Court No. 7,

to file, within FIFTEEN DAYS of the date of this order, the reporter’s record of all hearings

related to the sufficiency of the bond. Because this is an accelerated appeal, no extensions will

be granted absent extraordinary circumstances.
        We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

We ORDER the State to file its brief within FORTY-FIVE DAYS of the date of this order. If

any party does not file its brief within that time, the appeal will be submitted without that party’s

brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted without oral argument on September 11, 2014 to a panel

consisting of Chief Justice Wright, and Justices FitzGerald and Fillmore.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazelwood

official court reporter for Criminal District Court No. 7; Gary Fitzsimmons, Dallas District

Clerk, the Dallas County District Clerk’s Office, Criminal Records Division; and to counsel for

all parties.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE